Sales Report:Supplement No. 88 dated Dec 01, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 433138 This series of Notes was issued and sold upon the funding of the borrower loan #39792, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 7.0% Auction start date: Nov-19-2009 Auction end date: Nov-26-2009 Starting lender yield: 22.18% Starting borrower rate/APR: 23.18% / 25.46% Starting monthly payment: $77.61 Final lender yield: 22.00% Final borrower rate/APR: 23.00% / 25.28% Final monthly payment: $77.42 Auction yield range: 8.29% - 22.18% Estimated loss impact: 7.52% Lender servicing fee: 1.00% Estimated return: 14.48% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Sep-1975 Debt/Income ratio: Not calculated Credit score: 780-799 (Nov-2009) Current / open credit lines: 4 / 2 Employment status: Retired Now delinquent: 0 Total credit lines: 15 Length of status: 3y 0m Amount delinquent: $0 Revolving credit balance: $0 Stated income: $1-$24,999 Public records last 12m / 10y: 0/ 0 Bankcard utilization: 0% Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: benefit-elevator Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description HOLIDAY MONEY Purpose of loan:This loan will be used to? MY LOAN WILL BE USED FOR HOLIDAY SHOPPING. I NEED IT AS SOON AS POSSIBLE, LIKE NOW.My financial situation:I am a good candidate for this loan because? I DO PAY MY BILLS ON TIME, AND NEED THE MONEY IMMEDIATELY. THANK YOU. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Hi, since you are retired, how do you plan on paying this loan back? What income sources do you have and how much will you have left over each month to pay the debt service on this loan? - SweetHomeChicago A: I HAVE SOCIAL SECURITY RETIREMENT EACH MONTH. AFTER PAYING BILLS THE AMOUNT LEFT OVER IS $574.00. THANK YOU (Nov-23-2009) Q: Thank you for your prior response. If you have $574 left over after bills each month, I assume you are able to save money? Why not tap into savings to pay for the additional expenses? - SweetHomeChicago A: I SPEND EVERYTHING I MAKE MONTHLY. THIS IS WHY I WANT TO BORROW THE AMOUNT I STATED SO I HAVE A LITTLE EXTRA AROUND THE HOLIDAYS. THANK YOU (Nov-23-2009) Q: Why not use a credit card? - SeeksValue A: i do not use credit cards. thank you (Nov-24-2009) 3 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) foothillender $25.00 $25.00 11/20/2009 7:53:16 AM cashhelp $25.00 $25.00 11/22/2009 12:07:45 PM Peterman $100.00 $100.00 11/24/2009 7:00:33 PM iolaire $25.00 $25.00 11/25/2009 9:09:29 AM mckhbnpc $25.00 $25.00 11/25/2009 9:14:02 AM tornandfrayed $30.00 $30.00 11/25/2009 3:02:03 PM systematic-dough $38.35 $38.35 11/25/2009 5:07:21 PM three-for-6 $100.00 $59.96 11/25/2009 9:40:58 PM tearingstar $40.00 $40.00 11/25/2009 10:41:54 PM jpblan11 $70.69 $70.69 11/26/2009 4:05:11 AM leverage-monger $200.00 $200.00 11/26/2009 9:14:53 AM SNH $50.00 $50.00 11/26/2009 7:51:36 AM PotBellyPete $75.00 $75.00 11/26/2009 12:02:57 PM reflective-rupee $25.00 $25.00 11/26/2009 10:33:53 AM leverage-monger $100.00 $100.00 11/26/2009 12:25:01 PM jybank $25.00 $25.00 11/26/2009 11:28:07 AM SweetHomeChicago $200.00 $200.00 11/24/2009 6:33:59 AM Brown98 $25.00 $25.00 11/24/2009 7:02:53 AM the-profit-oracle $25.00 $25.00 11/24/2009 5:54:29 PM balance-warrior $25.00 $25.00 11/25/2009 7:15:40 AM revenue-appraiser $40.00 $40.00 11/25/2009 6:10:29 AM prudent-gain7 $25.00 $25.00 11/25/2009 8:24:03 AM just-trade0 $36.00 $36.00 11/25/2009 1:33:58 PM prudent-gain7 $25.00 $25.00 11/25/2009 5:34:07 PM kinetic-social $25.00 $25.00 11/25/2009 4:45:31 PM dorypro $25.00 $25.00 11/25/2009 6:48:31 PM caseattle $25.00 $25.00 11/25/2009 7:27:35 PM Capital_Infusion $25.00 $25.00 11/25/2009 8:31:22 PM penny-surgeon $25.00 $25.00 11/26/2009 12:09:49 AM marwadi-62 $50.00 $50.00 11/26/2009 7:19:28 AM TakeCare $150.00 $150.00 11/26/2009 11:15:48 AM SunriseTrader1 $60.00 $60.00 11/26/2009 8:46:27 AM G-Love $200.00 $200.00 11/26/2009 8:57:35 AM leverage-monger $100.00 $100.00 11/26/2009 12:26:03 PM 34 bids Borrower Payment Dependent Notes Series 433712 This series of Notes was issued and sold upon the funding of the borrower loan #39789, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $4,200.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Auction start date: Nov-17-2009 Auction end date: Nov-20-2009 Starting lender yield: 15.50% Starting borrower rate/APR: 16.50% / 18.69% Starting monthly payment: $148.70 Final lender yield: 10.40% Final borrower rate/APR: 11.40% / 13.52% Final monthly payment: $138.30 Auction yield range: 4.29% - 15.50% Estimated loss impact: 2.13% Lender servicing fee: 1.00% Estimated return: 8.27% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jan-2004 Debt/Income ratio: 8% Credit score: 700-719 (Oct-2009) Current / open credit lines: 7 / 5 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 13 Length of status: 9y 8m Amount delinquent: $0 Revolving credit balance: $24,607 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 90% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: KarmaBum77 Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay-off & Cancel Cards! Purpose of loan:This loan will be used to consolidate higher interest?lines of credit?at a lower rate. My financial situation: I am an excellent candidate for this loan because I have perfect credit repayment history. I carry a balance on some cards because I work in a business where I get about half my salary at the end of the year. So in the past I have used credit cards to cover interim expenses. But now after the year the credit market has had, and what my card companies have done to me, lowering limits, raising rates, changing terms, I will be canceling all these cards Jan 1st. I would like to pay off some now to lower my payments in the mean time. I realize my bank-card usage %?is high, but that is because they cut my limits in half for no?reason. Thanks for considering me and I give my word this loan will be paid in full. Monthly net income: $ 6000 (that's without my end-of-year bonus)I make 200,000 per year but get half of my salary at the end of the year.Monthly expenses: $ ??Housing: $
